Mr. Justice Moore
dissenting.
I respectfully dissent from the opinion of the court for the following reason.
The body of the complaint upon which the warrant *403issued for the arrest of plaintiff in error is set forth in full. After reciting the marriage ceremony performed between him and the prosecuting witness it is alleged that at the time thereof, “the said James Alexander Smith, then and there having a former wife, to-wit: Rita Winifred Smith, nee Rita Winifred Hoskins, then living, and he, the said James Alexander Smith, had theretofore, to-wit: on the 13th day of July, 1940, lawfully married her, the said Rita Winifred Smith, nee Rita Winifred Hoskins, * * * ”
I respectfully submit that the said complaint wholly fails to charge the offense of bigamy under the laws of the State of Oklahoma and that it is most apparent upon the face of the complaint that no crime whatever is charged therein. To assert that one who enters into a marriage ceremony at a time when he has “a former wife” then living, falls far short of charging the crime of bigamy. Countless persons have participated in valid marriage ceremonies at a time when they have former husbands or wives “then living.” The complaint upon its face is fatally defective and no extradition should be granted in the complete absence of a sufficient showing that a crime has been committed by the person whose extradition is sought.
I disagree with that portion of the opinion which says that the complaint in this case, functioning in the capacity of an affidavit, satisfies our requirement that it should set forth the facts and circumstances relied upon for proof of the crime. It is patent upon the face of this complaint, even if it is permitted to function in the place of an affidavit, that proof of every fact stated therein would not prove the commission of any crime. Moreover the complaint in this case is the instrument which functions in the capacity of an indictment or information and is the formal charge made against the defendant upon which the warrant issued for his arrest. Being thus considered, it stands without any supporting affidavit. It cannot be both the instrument making up the formal *404accusation and the affidavit supporting the same. Thus the requirements specifically mentioned in Henry v. McArthur, 122 Colo. 474, 223 P. (2d) 621, are not present.
Mr. Justice Holland concurs in this dissent.